DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CIP of PCT/CN2018/097201 07/26/2018
FOREIGN APPLICATIONS
CHINA 201710652728.6 08/02/2017

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 	Claims 1 and 4 are pending.

The rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Lin is withdrawn because Lin does not teach treatment of cholestatic liver injury or nonalcoholic fatty liver disease.  The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Lin in view of CN102526481A is withdrawn for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (JP 2015080477, 2015, abstract and machine translation).
Xie teaches an anoectochilus product containing kinsenoside (glycoside I in the abstract) for treating fatty liver disease.  See abstract.  The fatty liver disease is due to diet (in other words, nonalcoholic).  See machine translation, paragraph [0002].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0241283 A1, October 2, 2008, of record) in view of Xie (JP 2015080477, 2015, abstract and machine translation).
Lin teaches a pharmaceutical composition for hepatoprotection comprising kinsenoside from an aqueous extract of Anoectochilus formosanus.  See abstract and background of the invention.  The pharmaceutical composition is a tablet or capsule [0021].  The dose of kinsenoside is preferably about 150 mg/day [0025].  
Lin does not teach treatment of nonalcoholic fatty liver disease.
Xie teaches an anoectochilus product containing kinsenoside for treating fatty liver disease.  See abstract.  The fatty liver disease is due to diet (in other words, nonalcoholic).  See machine translation, paragraph [0002].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer Lin’s composition for treating nonalcoholic fatty liver disease.  Lin 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623